Citation Nr: 0944853	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05- 28 091	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a thyroid disorder.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
January 1973 to May 1974.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder, headaches, 
and thyroid disorder were first reported or diagnosed many 
years after her military service ended and have not been 
linked by competent evidence to her service.

2.  Bilateral hearing loss and tinnitus have not been 
diagnosed, much less causally related to the Veteran's 
military service.


CONCLUSIONS OF LAW

1.  The Veteran's acquired psychiatric disorder, headaches, 
and thyroid disorder were not incurred in or aggravated by 
her military service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2009).

2.  The Veteran does not have bilateral hearing loss and/or 
tinnitus due to disease or injury incurred in or aggravated 
by her military service.  38 U.S.C.A. §§ 1110, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  For claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that a 
claimant submit any evidence in her possession that might 
substantiate the claims.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  These VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of her claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in December 
2003, March 2004, July 2004, and October 2005.  The letters 
informed her of the evidence required to establish her claims 
for service connection and of her and VA's respective 
responsibilities in obtaining supporting evidence.  A more 
recent June 2006 letter complied with Dingess, as it also 
apprised her of the downstream disability rating and 
effective date elements of her claims.  And the RO has since 
readjudicated her claims in the March 2007 SSOC, including 
considering any additional evidence submitted or otherwise 
obtained in response to that additional Dingess notice.  
So the timing defect in the provision of that additional 
notice has been rectified.  See again Mayfield IV and 
Prickett, supra.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of her claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained her service 
treatment records (STRs) and VA treatment records.  VA also 
obtained her private medical records from FamilyCare 
Specialists, Obstetrics & Gynecology Consultants, Helen Ross 
McNabb Center, University of Tennessee Memorial Hospital, 
J.B.W., M.D., Endocrinology Consultants of East Tennessee, 
and Parkway Neurology Associates.  In response to a request 
for records from J.F., M.D., it was indicated "[t]his 
patient has not been in our office since 1998 and we no 
longer have records in our office."  The Veteran was 
notified that these 


records from Dr. J.F.'s office were not provided, and in her 
July 2006 letter she informed VA that she, too, was unable to 
get her treatment records from Dr. J.F.'s office.  So further 
attempts to obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(1).  Therefore, there are no outstanding records 
pertaining to her claims that are obtainable.  

The Board also finds that VA examinations are unnecessary to 
determine whether the Veteran's headaches, thyroid disorder, 
acquired psychiatric disorder, bilateral hearing loss, and 
tinnitus are related to her military service, as the 
standards of the Court's decision in McLendon v. Nicholson, 
20 Vet. App. 79 (2006), have not been met.  Under McLendon, 
VA must provide a medical examination in a service-connection 
claim when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim. Id., at 81.  See also 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Here, though, there is no record of any diagnosis of hearing 
loss or tinnitus.  It therefore follows there also is no 
competent evidence linking these nonexistent conditions to 
the Veteran's military service.  And although there are 
diagnoses of headaches, a thyroid disorder, and a psychiatric 
disorder, not until 2001, some 27 years after the Veteran's 
military service ended with no suggestion that these 
conditions may be related to her military service.  Also 
significant is the fact that none of her STRs makes any 
reference to any relevant complaint, diagnosis or treatment 
of headaches, a thyroid disorder, a psychiatric disorder, 
hearing loss or tinnitus.  The only evidence supporting these 
claims is her unsubstantiated allegations.  VA is not 
obligated to provide examinations and opinions in this 
circumstance.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).

Simply put, the second and third prongs of the McLendon test 
have not been met.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or Court.

II.	Service Connection for an Acquired Psychiatric 
Disorder

The Veteran claims she was depressed prior to service from a 
sexual assault, but that being stationed in Germany far away 
from her family at a time when the country was at war 
increased her anxiety and depression, aggravating her 
pre-existing condition.  She says that while stationed in 
Germany she drank alcohol excessively, used drugs and acted 
out sexually.  She alleges these behaviors resulted in visits 
to the emergency room for intoxication, sexually transmitted 
diseases, and an unplanned pregnancy.  Upon becoming pregnant 
she was discharged from the military.

The Veteran may be awarded service connection by showing that 
she currently has a disability resulting from a disease or an 
injury incurred in or aggravated by her active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For a 
showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established or is legitimately questionable, then evidence of 
continuity of symptoms after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).



As to the first element, the Veteran has the required 
diagnosis confirming she has current mental disability.  She 
was diagnosed with depressive disorder in November 2003.  
Since she has proven this essential element of a current 
psychiatric disorder, the determinative issue is whether her 
military service caused or aggravated this disability.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or a 
disease incurred or aggravated in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of in-service aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).

VA's General Counsel has held that to rebut the presumption 
of sound condition when entering service under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service beyond 
its natural progression. The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 
2003); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the Veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  


The regulations provide expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id., at (b)(1).

Here, the Veteran has alleged that her depression preexisted 
her military service and was originally caused by a sexual 
assault prior to service.  However, the Court has held on 
multiple occasions that lay statements by a Veteran 
concerning a pre-existing condition, alone, are insufficient 
to rebut the presumption of soundness.  See, e.g., Gahman v. 
West, 13 Vet. App. 148, 150 (1999) (recorded history provided 
by a lay witness does not constitute competent medical 
evidence sufficient to overcome the presumption of soundness, 
even when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a layperson's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a pre-existing condition); see also LeShore v. 
Brown, 8 Vet. App. 406 (1995) (the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.)  Therefore, the 
Veteran's lay statements about her pre-existing depression do 
not overcome the presumption of soundness.

But a review of the record reveals that the preponderance of 
the evidence is against a finding that the Veteran's 
psychiatric disorder was incurred in service.
While the Veteran's STRs contain several genitourinary 
complaints and confirm that she became pregnant during 
service, they do indicate any psychiatric-related complaints 
or treatment.  There are a few complaints of tiredness and 
fatigue in the early part of her pregnancy, which appear to 
have been attributed to physical causes (as opposed, for 
example, to anything emotionally related).  As her STRs show 
no treatment or diagnosis of a psychiatric disorder, these 
records provide evidence against her claim.  See Struck v. 
Brown, 9 Vet. App. at 147. 



The Veteran's post-service medical records show she first 
sought treatment for a psychiatric disorder in 2003, 29 years 
after her separation from service.  At that time she reported 
that she had experienced depression since her teens, during 
her military service and continuously ever since.  She 
reported that she had first sought treatment in 1998.  She 
described her symptoms as low energy, poor concentration, 
decreased activities of daily living, chronic fatigue, vague 
suicidal ideation, feelings of hopelessness and crying 
spells. 

The Veteran's claim cannot be granted as there is no medical 
nexus opinion linking her present condition to her military 
service, nor has she alleged that a medical professional has 
ever told her that her current condition is somehow related 
to her military service.  Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000).  Without this supporting medical nexus 
opinion, the Board is without a basis to grant her claim.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993); See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

As a lay person, the Veteran does not have the necessary 
medical training and/or expertise to provide a probative 
opinion on this determinative issue of causation, 
to etiologically link any current mental disability to her 
military service.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise generally is not competent to provide a probative 
opinion on a medical matter, to include a diagnosis of a 
specific disability and a determination of the origins of a 
specific disorder).

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  Here, though, while 
the Veteran is competent to testify concerning her symptoms 
(feeling depressed, etc.), both prior to, while in service, 
and during the many years since, she is not competent to 
provide a probative opinion on the cause of her symptoms, and 
again, especially insofar as whether they are related to her 
military service instead of to the other possible factors 
mentioned that bear no relationship to her military service.  
38 C.F.R. § 3.159(a)(2); Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  See also Rucker v. Brown, 10 Vet. App. 67 
(1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  No doctor or other qualified mental 
health care provider as agreed with her that her depression 
is partly related to her military service; instead, there is 
only her unsubstantiated allegation of this cause-and-effect 
correlation.

Consequently, the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder, including especially a 
depressive disorder.  See Clemons v. Shinseki, 23 Vet App 1 
(2009) (the scope of a mental health disability claim 
includes any mental disability that reasonably may be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  And 
as the preponderance of the evidence is against her claim, 
there is no reasonable doubt to resolve in her favor and her 
claim must be denied.  See 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

III.	Service Connection for the Headaches

The Veteran alleges that her headaches date back to her 
military service.  For the reasons and bases discussed below, 
however, the Board finds no basis to grant service 
connection.

As the Veteran's STRs show no complaints, treatment or 
diagnosis of headaches, these records provide evidence 
against her claim.  See Struck, 9 Vet. App. at 147.  


The Veteran also has failed to show continuity of 
symptomatology during the many years since service to 
otherwise support her claim.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-96 (1997).  

The Veteran's post-service medical records show she first 
reported headaches in 2003, 29 years after her separation 
from service.  In a private neurology treatment record from 
July 2003, she reported that she had a history of headaches 
for the past 2-3 months, so only recently.  The 29-year lapse 
(nearly three decades) between the conclusion of her military 
service and the onset of her symptoms provides compelling 
evidence against her claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

The Veteran's claim also cannot be granted as there is no 
medical nexus opinion linking her headaches to her military 
service, nor has she alleged that any medical health care 
provider has ever told her that this condition is somehow 
related to her military service.  Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  Without this supporting medical 
nexus opinion, there is no basis to grant this claim.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993); See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Although, as mentioned, the Veteran is competent to report 
that she has experienced headaches since service, the Board 
must still weigh her lay statements against the medical 
evidence of record.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence).  In 
making this credibility determination, the Board does not 
find the Veteran's statements concerning the onset of her 
headaches to be credible, since her STRs make no reference to 
headaches, and since she herself reported that she first 
experienced headaches 2-3 months prior to her July 2003 
neurology consult, more than 29 years after her separation 
from active duty.  See Macarubbo v. Gober, 10 Vet. App. 388 
(1997) (holding that the credibility of lay evidence can be 
affected and even impeached by inconsistent statements, 
internal inconsistency of statements, inconsistency with 
other evidence of record, facial implausibility, 
bad character, interest, bias, self-interest, malingering, 
desire for monetary gain, and witness demeanor).  

It is important to point out that the Board does not find 
that the Veteran's lay statements lack credibility merely 
because they are unaccompanied by contemporaneous medical 
evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009), quoting Buchanon, 451 F.3d at 1337 ("[T]he 
Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.")  Rather, the Veteran's statements are found to be 
incredible because they are inconsistent with the other 
evidence of record, which fails to show headaches in service 
or until 29 years after her separation from active duty in 
1974.  

And as the preponderance of the evidence is against her 
claim, for the reasons and bases discussed, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  Accordingly, the appeal is denied.

IV.	Service Connection for a Thyroid Disorder

As the Veteran's STRs show no, complaints, treatment or 
diagnosis of a thyroid disorder, these records provide 
evidence against her claim.  See Struck, 9 Vet. App. at 147.  
The Veteran also has failed to show continuity of 
symptomatology during the many years since service to 
otherwise support this claim.  38 C.F.R. § 3.303(b); Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997).

The Veteran's post-service medical records show she was first 
diagnosed with a thyroid disorder in October 2001, 27 years 
after her separation from service.  This 27-year lapse 
between the conclusion of her military service and the 
onset of her symptoms provides compelling evidence against 
her claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

The Veteran's claim cannot be granted, as well, because there 
is no medical nexus opinion linking her thyroid disorder to 
her military service, nor, for that matter, has she alleged 
that any medical health care provider has ever told her that 
this condition is somehow related to her service.  Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Without this 
supporting medical nexus opinion, there is no basis to grant 
this claim.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993); See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

And just as in the case of her claim for headaches, the 
Veteran's unsubstantiated lay testimony that she has had a 
thyroid disorder since service, even if competent, is not 
also credible given that her lay testimony is not supported 
by the medical and other evidence of record.  See again 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  See also 38 C.F.R. § 3.159(a)(2); Rucker v. Brown, 
10 Vet. App. 67 (1997); and Layno v. Brown, 6 Vet. App. 465, 
469 (1994).

V.	Service Connection for Bilateral Hearing Loss and 
Tinnitus

The Veteran alleges that she has bilateral hearing loss and 
tinnitus from exposure to excessively loud noise (acoustic 
trauma) during her military service.  The preponderance of 
the evidence is against her claims, however, so they must be 
denied.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court 
indicated the threshold for normal hearing is from zero to 20 
decibels, and that higher threshold levels indicate some 
degree of hearing loss.  Id., citing Current Medical 
Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 
110-11 (1988).

The Court further indicated in Hensley that a Veteran need 
not have sufficient hearing loss during service - including 
at time of separation, to satisfy these threshold minimum 
requirements of § 3.385 to be considered a disability by 
VA standards.  Instead, she need only satisfy these 
requirements currently and have medical nexus evidence 
causally relating her hearing loss to her military service.  
Hensley, 5 Vet. App. at 160.  That is to say, regardless of 
when the criteria of § 3.385 are met, a determination must be 
made as to whether the hearing loss was incurred in or 
aggravated by service.  See also Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).

According to the report of her military entrance examination 
in September 1972, the Veteran's right ear had a 10-decibel 
loss at 2000 Hz level and her left ear had no impairment at 
any frequency.  During her separation examination in April 
1974, her right ear again had a 10-decibel loss at the 3000Hz 
and 4000 Hz frequencies, and her left ear had a 10-decibel 
loss at the 3000 Hz frequency and a 5-decibel loss at 4000 
Hz.  So at no time during her service did she have evidence 
of hearing loss, as there was never an indication of a 20 or 
greater decibel loss.

But even more fatal to her claims for hearing loss and 
tinnitus is that the Veteran also has not established that 
she has the required current diagnoses of hearing loss and 
tinnitus, to prove she has these claimed conditions (much 
less sufficient hearing loss to be considered an actual 
disability according to the threshold minimum requirements of 
§ 3.385).  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(service connection presupposes a current diagnosis of the 
condition claimed, to at least confirm the Veteran has it; 
without this minimum level of proof, there is no valid 
claim).



The Veteran has not submitted any evidence of a current 
hearing loss or tinnitus disability.  Her post-service 
records make no reference to either of these conditions.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that VA compensation only may be awarded 
to an applicant who has the claimed disability on the date of 
application, not for past disability).  See, too, McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (noting the 
requirement of current disability is satisfied when the 
claimant has the disability at the time the claim for VA 
disability compensation is filed or during the pendency of 
the claim and that a claimant may be granted service 
connection even though the disability resolves prior to VA's 
adjudication of the claim).  Here, though, there is no such 
evidence.

While the Veteran may well believe that she has a hearing 
loss disability and tinnitus related to noise exposure in 
service, as a lay person without any medical training and/or 
expertise, she simply is not qualified to render a probative 
opinion on this determinative issue.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991).  She is only competent to comment on 
symptoms (e.g., difficulty hearing and ringing in her ears) 
she may have personally experienced during and since service, 
but not whether she has sufficient hearing loss to meet the 
threshold minimum requirements of § 3.385 to be considered an 
actual disability by VA standards and, even if she does, 
whether her hearing loss and tinnitus are traceable back to 
noise exposure coincident with her military service.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 
C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus.  And as the preponderance of the evidence 
is against her claims, the doctrine of reasonable doubt is 
not for application, and these claims must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

The claim for service connection for headaches is denied.

The claim for service connection for hearing loss is denied.

The claim for service connection for tinnitus is denied.

The claim for service connection for a thyroid disorder is 
denied.

The claim for service connection for an acquired psychiatric 
disorder is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


